11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Pirate Oilfield Services, Inc. and            * From the 238th District Court
Mark Anthony Torres,                            of Midland County,
                                                Trial Court No. CV54325

Vs. No. 11-19-00080-CV                        * March 18, 2021

Michael Cunningham,                           * Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Pirate Oilfield Services, Inc. and Mark
Anthony Torres.